Title: To Alexander Hamilton from Elihu Egleston, 17 June 1799
From: Egleston, Elihu
To: Hamilton, Alexander


          
            Sir
            Hartford June 17th. 1799
          
          I take the liberty of addressing myself to you on the Subject of getting my son releas’d from the service of the United States as a Soldier. the perticulars of his listing &C you will see by taking the trouble to read Mr. Jones’s letter to the Secr. of War the Honl. James McHenry Esqr. which Letter accompanys this, for the purpose of your reading it unseald, I determind when I first heard of the boys listing to have applyd myself in person to Interceed for his release, but my health will not permit, and not only — but I am deprived of hope of ever being in better health. I therefore can do no more than to write & beg of you for a discharge for the Lad. being unaquainted in what manner I had ought to proceed in this business & having heard of your Authority & goodness, I presumed to Address those lines to you, plainly stating that I have but a trifle of property, which however may be sufficient to pay what is demanded of me in this business, and which I will readily pay for the sake of my Sons company and Assistance the little time I may remain in this world, & you will by granting this favor render in a degree happy, your Mo. Obt. huml. Servt.
          
            Elihu Egleston
          
          Genl. Hamilton Esqr.
        